USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED: t/ no!

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
SHUEISHA INC., ET AL.,
Plaintiffs,
. 19-CV-8227 (ALC)
-against-
DOES 1-100, ORDER
Defendants.
x

ANDREW L. CARTER, JR., United States District Judge:

The Court is in receipt of Plaintiffs’ motion to authorize service by email and to conduct
expedited discovery on the identity of the Defendants. ECF Nos. 10-12. Defendants were
provided until November 15, 2019 to respond to Plaintiffs’ motion. ECF No. 14. Defendants
have not responded. After careful consideration, Plaintiffs’ request for expedited discovery on

the identity of the Defendants is hereby GRANTED.

SO ORDERED.

Dated: November 20, 2019 (La
New York, New York aa / o~
HON. ANDREW L. CARTER, JR.
United States District Judge

 

 

 
